Title: From George Washington to James McHenry, 14 November 1798
From: Washington, George
To: McHenry, James



Sir,
Philada Nov. 14th 1798

In order to form an opinion on the query contained in your letter of the 10th instant, whether it will be best to furnish Rations for the Troops by Contracts, or by purchasing and issuing Commissaries, it will be necessary that I should know the prices of Rations, now paid by Contract, at the several places where Troops are sta⟨tione⟩d. You will therefore be pleased to add this to the documents which I yesterday requested you to furnish. With great esteem & regard I am Sir Your most Obedt servt

Go: Washington

